UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1059


MANUEL ALVALLEROS-AREVALO, a/k/a Manuel Dejesus Alvarado,
a/k/a  Manuel  Dejesus   Alvayero Arevalo,  a/k/a  Manuel
Alvallero,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 17, 2015                 Decided:   September 2, 2015


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jay S. Marks, LAW OFFICES OF JAY S. MARKS, LLC, Silver Spring,
Maryland, for Petitioner.   Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Ernesto H. Molina, Jr., Assistant
Director, Anthony P. Nicastro, Senior Litigation Counsel, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Manuel Alvalleros-Arevalo (Arevalo), a native and citizen

of El Salvador, petitions for review of an order of the Board of

Immigration Appeals dismissing his appeal from the Immigration

Judge’s order denying his applications for asylum, withholding

of removal, and protection under the Convention Against Torture.

We deny the petition for review.

        Arevalo disputes the conclusion that he failed to qualify

for   the   relief       of    withholding        of   removal.         “Withholding        of

removal is available under 8 U.S.C. § 1231(b)(3) [(2012)] if the

alien shows that it is more likely than not that [his] life or

freedom would be threatened in the country of removal because of

[his] race, religion, nationality, membership in a particular

social group, or political opinion.”                        Gomis v. Holder, 571 F.3d
353, 359 (4th Cir. 2009) (internal quotation marks omitted);

see 8    U.S.C.    § 1231(b)(3).             We   have      reviewed    the       record   and

conclude     that       substantial          evidence        supports      the      agency’s

determination          that     Arevalo      failed         to   demonstrate        a   clear

probability       of    future    persecution          on    account    of    a    protected

ground.     Because the evidence does not compel us to conclude to

the   contrary,        we     uphold   the    denial        of   relief.      See       Gomis,
571 F.3d at 359-60.

        We also uphold as supported by substantial evidence the

finding below that Arevalo did not demonstrate that it is more

                                              2
likely   than   not    that    he   would   be   tortured   if     removed   to

El Salvador so as to qualify for protection under the Convention

Against Torture.      8 C.F.R. § 1208.16(c)(2) (2014).

     We accordingly deny the petition for review.                  We dispense

with oral argument because the facts and legal contentions are

adequately   presented    in    the   materials   before    this    court    and

argument would not aid the decisional process.

                                                            PETITION DENIED




                                       3